Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1-20 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0315838 to Nidugala et al. (hereafter Nidugala) in view of US PG Pub. 2013/0311989 to OTA et al., (hereafter OTA) and further in view of US PG Pub. 2016/0314016 to Ghosh et al. (hereafter Ghosh).

As to claim 1, Nidugala teaches the invention substantially as claimed including a method comprising:
identifying an amount of a resource associated with a virtual machine (VM) hosted by a first host machine of a plurality of host machines that are coupled to and are managed by a host controller [associated resource availability/allocated in a server for operation of a VM, paragraph 22, lines 4-41; Resource availability of source/destination server for VM as SLA parameters, paragraph 37, lines 1-4; paragraphs 43 and 45-46; paragraph 47, lines 1-11; VM, servers and/or resource management are managed by system 100, Fig. 2 and corresponding text]; 
determining, by the quality manager of the host controller, a requirement of an additional amount of resource for the VM in view of an occurrence of an event associated with the VM [forecasting the increase of resource demand by VM by a forecasting module, paragraph 42; determination of whether VM SLA (parameters) are met via coordination of various modules, paragraphs 38 and 43-47]; and 
migrating, by the quality manager, the VM to a second host machine of the plurality of host machines for a duration of the event in view of the additional amount of the resource [VM migration module migrating VM from source server to candidate server(s) that meets the expected performance or SLA targets, paragraphs 53, 55-56] (i.e. migration destination server meeting SLA target will host the VM until (for the duration) the SLA change until another SLA change that necessitates subsequent migration).  

Nidugala does not explicitly teach the event is referenced by a dynamically updatable list of anticipated events.  However, OTA teaches monitoring events that affects SLA of VMs such that the events can be among various events such as scheduled activities [paragraph 36] such as scheduled shutdown events/activities on a table having corresponding threshold dates that trigger notifications [paragraphs 81 and 119; Fig. 16] that subsequently triggers VM migration [paragraphs 5,7 and 36].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Nidugala to include various events of OTA to extend the applicability of Nidugala and to achieve the predictable result of ensuring SLAs of VMs. 

Furthermore, Nidugala and OTA do not explicitly teach preventing, by the quality manager, access to the additional amount of the resource by the VM after the event is over.  However, Ghosh teaches temporary increase the resources for a VM during a VM warmup phase by migrating the VM to be warmup to additional physical machines and subsequently reconsolidate the migrated VM to its original shared hardware when complete [paragraph 11; paragraph 12, lines 1-6; paragraph 18, lines 1-9; paragraph 20, lines 1-11] such that the additional resource will not be accessible to the VM after reconsolidation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Nidugala and OTA with Ghosh to increase resources on an as needed basis to efficiently manage resource utilization. 
As to claim 2, Nidugala as modified teaches the invention as claimed including wherein determining the requirement of the additional amount of resource comprises: monitoring, by the quality manager, interactions associated with the VM; determining, based on the interactions, that the event is about to occur; responsive to identifying the occurrence of the event, determining, by the quality manager, that the event is associated with a change in the quality-of-service (QoS) level for the VM; and calculating, by the quality manager, the additional amount of resource in accordance with the change in the quality-of-service level [forecasting the increase of resource demand by VM by a forecasting module, paragraphs 42 and 48; when determined that source server can not provision additional resources to VM in achieving SLA targets, the VM is migrated, paragraph 53].  

As to claim 3, Nidugala as modified teaches the invention as claimed including wherein the interactions associated with the VM comprise at least one of starting a resource-intensive application in the first host machine, logging on to the first host machine, or shutting down the first host machine [user specified increase in workload to a VM in a source server, paragraph 53; reducing power consumption of computing system, paragraph 17, lines 1-6; source server being put to off mode, paragraph 51, lines 10-13].  

As to claim 4, Nidugala as modified teaches the invention as claimed including wherein the event comprises at least one of system maintenance or network scanning [paragraph 11, lines 4-7; paragraph 89, lines 10-11].  

As to claim 5, this claim is rejected for the same reason as claim 1 above. 
  

As to claim 6, Nidugala as modified teaches the invention as claimed including identifying an event identifier associated with the event; and determining whether the event is at least one of a plurality of events associated with the VM in view of the event identifier [VM having associated SLA and SLA parameters (uniquely associated with a VM, hence identifiable) and rated value of the corresponding parameters in determining whether SLA of a particular VM is met, paragraphs 43-46]. 

As to claim 7, Nidugala as modified teaches the invention as claimed including further comprising: prior to migrating the VM to the second host machine, determining whether the change in the quality-of-service level meets a threshold level associated with the VM [increasing in load of source server beyond a threshold, paragraph 48, lines 1-6; paragraph 50; not meeting SLA target, paragraph 53].  

As to claim 8, Nidugala as modified teaches the invention as claimed including further comprising: responsive to determining that the change in the quality-of-service level exceeds the threshold level associated with the VM, sending a request for the second host machine to host the VM for the duration of the event [increasing in load of source server beyond a threshold, paragraph 48, lines 1-6; paragraph 50; VM executing in source server not meeting SLA target contributing to migration of the VM to a candidate server, paragraphs 53 and 55-56].

As to claim 9, this claim is rejected for the same reason as claim 1 above.  In addition, Nidugala as modified teaches identify a quality-of-service level associated with a virtual machine (VM) hosted by a first host machine [paragraphs 15, 45-46 and 53]; determine an estimated amount of change in the quality-of-service level for the VM in accordance with the occurrence of the event; determine whether the first host machine comprises resources to satisfy the change in the quality-of-service level for a duration of the event; and responsive to determining that the first host machine comprises the resources to satisfy the change, provide the VM with additional resources of the first host machine in accordance with the change in the quality-of-service level [requirement for additional resource that exceed the SLA leads to migration such that the VM is only migrated from the source server if the source server cannot provision additional resources to the VM for achieving the SLA target of the VM, paragraph 53].  

As to claim 10, Nidugala as modified teaches the invention as claimed including, wherein the processing device is further to: identify a scheduled time in which the event is to occur; and allocate the additional resources to the VM at the scheduled time [forecasted time when workload is expected to increase, paragraphs 42 and 53].  

As to claim 11, this claim is rejected for the same reason as claim 1 above.  

As to claim 12, Nidugala as modified teaches the invention as claimed including wherein the processing device is further to monitor interactions associated with the VM to detect the occurrence of the event [determine performance metric periodically to determine whether SLA are met, paragraph 43-46].  

As to claim 13, this claim is rejected for the same reason as claim 3 above.
  
As to claim 14, this claim is rejected for the same reason as claim 4 above.  

As to claim 15, this claim is rejected for the same reason as claim 5 above.

As to claim 16, this claim is rejected for the same reason as claims 1 and 9 above.  In addition, Nidugala as modified teaches memory to store data related to a plurality of events [data store for storing resources utilization information the relate/associated with subsequent change or forecasted change in SLA, paragraph 41]; a processing device [processor 102, Fig. 2].

As to claim 17, Nidugala as modified teaches the invention as claimed including wherein the event is associated with a user interaction with the VM [paragraph 89, lines 9-11].  

As to claim 18, this claim is rejected for the same reason as claim 3 above.

As to claim 19, this claim is rejected for the same reason as claim 5 above.

As to claim 20, this claim is rejected for the same reason as claim 19 above.  Furthermore, Nidugala as modified teaches system maintenance event [paragraph 11, lines 4-7; paragraph 89, lines 10-11; OTA, paragraphs 5,7, 36, 81 and 119].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,584,128 teaches temporary allocation of additional resources for a defined period of time to address incorrectly assigned or changing QOS level of a host and/or application that are subsequently returned (i.e. no longer accessible) [col. 8, line 61-col. 9, line 5; col. 9, lines 14-19, 26-32 and 43-50; col. 14, lines 19-23; col. 19, lines 26-33].

Response to Arguments
Applicant's arguments filed on 10/3/22 have been fully reconsidered but they are moot in view of the new ground of rejection necessitated by applicant’s amendment. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199